DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4-14 and 16-21 are pending:
		Claims 1, 4-14 and 16-21 are rejected.
		Claims 2-3 and 15 have been canceled.
		Claims 1 and 14 have been amended.  
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/22/2021. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
 Applicant's submission filed on 10/22/2021 has been entered.
Response to Amendments
Amendments filed 09/21/2021 have been entered. Amendments to the claims overcome §102 rejection previously set forth in final Office Action mailed 07/26/2021 but do not overcome §103 rejections.  
Response to Arguments
Arguments filed 09/21/2021 have been entered. Arguments were fully considered.
Wang does not teach or disclose "a sheet-flow separation chamber and one magnetic array, wherein the separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array ... the magnetic array and sheet-flow separation chamber are configured so that the magnetic particles are attracted to the bottom surface of the sheet-flow separation chamber..." as recited in claim 1.

Wang does not teach or disclose "flowing, from one or more entrance openings, a liquid including magnetic particles directly across a sheet-flow separation chamber of a separation device to one or more exit openings, wherein the separation device includes a single magnetic array that is adjacent the sheet-flow separation chamber, wherein the sheet- flow separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array... wherein the magnetic array and sheet-flow separation chamber are configured so that the magnetic particles are attracted to the bottom surface of the sheet-flow separation chamber,... separating the magnetic particles from the liquid ... wherein the magnetic particles attach to the bottom of the sheet-flow separation chamber" as recited in claim 14.

	This argument is persuasive in view of amendments therefore §102 rejection is withdrawn. 
On pages 8-15 of Applicant’s arguments, Applicant argues that:
The references do not teach that the chamber is a sheet-flow separation chamber that operates under a sheet flow of fluid directly across the chamber from a first end to a second opposing end, in particular, this is impossible for the structure taught by Sorenson due to the use of the triangular bar the presses down on the bed for 2/3 of its length so that the fluid flow from the inlet to the outlet around the length of the triangle bar. In addition, the references do not teach that the fluid flows directly from one or more entrances to one or more exits positioned at opposing ends.

This argument is moot because the combination of Sorensen and Wang is no longer relied upon. 
On pages 8-15 of Applicant’s arguments, Applicant argues that:
In response to the arguments above, the Office just say there is motivation but does not describe why or how one of skill in the art would modify Sorensen in view of Wang. As described above, Sorensen would have to be completely redesigned, in not completely gutted, to attempt to accomplish what the Office is asserting. As also requested above, Applicants would greatly appreciate that all of these items be addressed so they can be properly addressed during appeal.

This argument is moot because the combination of Sorensen and Wang is no relied upon. 
On pages 9-11 of Applicant’s arguments, Applicant’s argument that:
As a result, one of skill in the art would not combine the teachings of Wang with Sorensen, while they may be somewhat related, their design and function are completely different (see additional comments below regarding Sorensen) and modification of one in 

As with other features, the Office does not address this significant deign difference and simply relies on "both Sorensen and Wang are in the same field of endeavor" and provides no discussion regarding how one of the skill in the art would deal with the numerous and significant differences between Sorensen and Wang.

	This argument is moot because the combination of Sorensen and Wang is no relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
Claims 1, 6-7, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475).
	Regarding claim 1, Sorensen teaches a separation device, comprising: a sheet-flow separation chamber (Fig. 1, sheet-flow separation chamber “BP” (Fig. 1, blood bag “BP”); see C2/L55-60) and one magnetic array (Fig. 1, magnetic array “MP” (Fig. 1, magnet plate “MP”); see C2/L60-65),  wherein the separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array (see Fig. 1) (“the gradient magnet field from the magnet plate penetrating into the bag through the bottom of the cassette”) (see C3/L52-57), wherein the magnetic array is configured to generate multiple high gradient field lines (the multiple field lines are inherently disclosed in Sorensen, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that result in strong separation forces (“strong gradient magnetic field”, see C4/L15-20) applied to magnetic particles wherein the magnetic array and sheet-flow separation chamber are configured so that the magnetic particles are attracted to the bottom surface (“the magnetic field pulls the coated cells down towards the bottom of the bag and anchors them”) (see Abstract, lines 10-16) of the sheet-flow separation chamber, wherein the sheet-flow separation chamber has a first end (see Fig. 1) and a second end (see Fig. 1) opposite the first end and two opposing sides (see Fig. 1) connecting the first end and the second end so that the sheet-flow separation chamber is configured so that fluid flow proceeds directly from the first end to the opposing second end between the two opposing sides (see Fig. 1), wherein the sheet-flow separation chamber has one or more entrance openings (entrance opening is at connecting hose 4) (see Fig. 1).

	Sorensen does not teach that said exit opening is at the second end and that said sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber directly from the first end to the second end between the opposing sides from the one or more entrance openings to the one or more exit openings.
	In a related field of endeavor, Moubayed teaches an apparatus for magnetic cell separation (see Entire Abstract) comprising a container (Fig. 2, secondary container 68) (see C6/L57-60) formed as flexible bag, said container is installed in a holder (Fig. 8, holder 140) (see C8/L1-5) which comprises a door assembly (Fig. 8, door assembly 142) (see C14/L65-67); said container comprises entrance (Fig. 2, entrance opening at tube 52) (see C6/L55-60) and exit openings (Fig. 2, exit opening at tube 84) (see C7/L15-21) at opposing ends (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lid of Sorensen with the door of Moubayed because the simple substitution of one known lid with another door obviously resulting in a suitable door means to cover a container (Moubayed, see Fig. 8) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been further obvious to rearrange the outlet of Sorensen by rearranging said outlet to an opposing end as disclosed by Moubayed because it is known in the art that blood bags (plastic bags) have outlets at opposite sides and both Moubayed and Sorensen teach blood bag designs (plastic bag designs) (Moubayed, see C15/L29-34; Sorensen, see C2/L15-20). The combination of Sorensen and Moubayed teach “for enabling flow directly from the first end to the second end between opposing sides” because the door of Moubayed does not have a triangular bar for preventing direct flow and the flows are at opposing ends. 

	While the combination of references does not teach the length of each magnet is about 1 cm to 1.5 m, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnet length of Sorensen so that length of each magnet is about 1 cm to 1.5 m because one of ordinary skill in the art would have selected a workable range for said length and width.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 7, Sorensen and Moubayed teach the separation device of claim 1, wherein the magnetic array is a magnetic checkerboard array including a plurality of block magnets (Sorensen, Fig. 1, magnet plate includes a magnetic checkerboard array). 
	Regarding claim 14, Sorensen teaches a method of separating magnetic particles, comprising: flowing, from one or more entrance openings (entrance opening is at connecting hose 4) (see Fig. 1), a liquid including magnetic particles across (see Fig. 1) a sheet-flow separation chamber (Fig. 1, sheet-flow separation chamber “BP” (Fig. 1, blood bag “BP”); see C2/L55-60) of a separation device to one or more exit openings (exit opening is at connecting hose 5) (see Fig. 1), wherein the separation device includes a single magnetic array (Fig. 1, magnetic array “MP” (Fig. 1, magnet plate “MP”); see C2/L60-65), that is adjacent the sheet-flow separation chamber (see Fig. 1), wherein the sheet-flow separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array (see Fig. 1), wherein the magnetic array is configured to generate multiple high gradient field lines (the multiple field lines are inherently disclosed in Sorensen, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that result in strong separation forces (“strong gradient magnetic field”, 
	Sorensen does not teach that said exit opening is at the second end so that the entrance and exit openings are at opposing ends of the sheet-flow separation chamber and separating as the magnetic particles flow directly from the one or more entrance openings at the first end to the one or more exit openings at the opposing second end.
	In a related field of endeavor, Moubayed teaches an apparatus for magnetic cell separation (see Entire Abstract) comprising a container (Fig. 2, secondary container 68) (see C6/L57-60) formed as flexible bag, said container is installed in a holder (Fig. 8, holder 140) (see C8/L1-5) which comprises a door assembly (Fig. 8, door assembly 142) (see C14/L65-67); said container comprises 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lid of Sorensen with the door of Moubayed because the simple substitution of one known lid with another door obviously resulting in a suitable door means to cover a container (Moubayed, see Fig. 8). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been further obvious to rearrange the outlet of Sorensen by rearranging said outlet to an opposing end as disclosed by Moubayed because it is known in the art that blood bags (plastic bags) have outlets at opposite sides and both Moubayed and Sorensen teach blood bag designs (plastic bag designs) (Moubayed, see C15/L29-34; Sorensen, see C2/L15-20). The combination of Sorensen and Moubayed teach “for enabling flow directly from the first end to the second end between opposing sides” because the door of Moubayed does not have a triangular bar for preventing direct flow and the flows are at opposing ends. 
	Regarding claim 16, Sorensen and Moubayed teach the method of claim 14, wherein magnetic particles in the liquid are separated as the liquid flows directly across the sheet-flow separation chamber from the entrance opening to the opposing exit opening (the combination of Sorensen and Moubayed teach the claimed limitation of “wherein…liquid flows directly across…from the entrance opening to the opposing exit opening”).  
	Regarding claim 17, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is configured to generate multiple high gradient field lines (Sorensen, the multiple field lines are inherently disclosed, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that results in separation forces applied to the magnetic particles as the liquid flows 
	Regarding claim 18, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic particles are magnetic conjugates (Sorensen, “cancer cells become coated with magnetizable particles”, see Abstract, lines 9-13).
	Regarding claim 21, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is a magnetic checkerboard array (Sorensen, see Fig. 1) including a plurality of block magnets (Sorensen, see Fig. 1).   

Claims 4-5, 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Wang (USPN 5,795,470).
	Regarding claim 4, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.  
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract), wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets (see Fig. 9) (“sloping surfaces of the magnets”) (see C12/L25-30), wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet (“arrays...provides…gradients…perpendicular to opposing walls” therefore perpendicular to the flow direction since the flow is in the same direction as the opposing walls) (see C16/L5-15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen such that a flow direction of the fluid is perpendicular to the length of each wedge magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).

	Regarding claim 5, Sorensen and Moubayed teach the separation device of claim 1, wherein the magnetic array is a magnetic block array including a plurality of block magnets (Sorensen, Fig. 1, magnetic array “MP” includes a plurality of block magnets “M”; see C3/L11-13).
	The combination of references does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.  
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the flow direction of the fluid is perpendicular the length of each block magnet (“arrays...provides…gradients…perpendicular to opposing walls” therefore perpendicular to the flow direction since the flow is in the same direction as the opposing walls) (see C16/L5-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen such that the flow direction of the fluid is perpendicular the length of each block magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15). 
	Regarding claim 8, Sorensen, Moubayed and Wang teach the separation device of claim 5, wherein the magnetic checkerboard array includes 4 to 10,000 checkerboard areas (Sorensen, Fig. 1, each individual magnet “M” is considered a “checkerboard” area, there are 40 areas shown in Fig. 1).
	While the combination of references does not teach wherein a length and width, independently of one another, of each checkerboard area is about 2 mm to 10 cm, it would have 
	Regarding claim 9, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is made of a rare earth metal. 
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the magnetic array is made of a rare earth metal (see C20/L48-51). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with the rare earth permanent magnets of Wang because the simple substitution of one known magnet means with another known rare earth permanent magnet means obviously resulting in providing a magnetic field gradient (Wang, see C20/L45-51) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 10, Sorensen, Moubayed and Wang teach the separation device of claim 9, wherein the rare earth metal is selected from the group consisting of: Neodymium-Iron-Boron, Samarium-Cobalt, and AINiCo (Wang, “Nd-Fe-B” (abbreviation of Neodymium-Iron-Boron), see C20/L48-51). 
	Regarding claim 11, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is made of electromagnet.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with electromagnet of Wang because the simple substitution of one known magnet means with another known electromagnet means obviously resulting in generating a magnetic field (Wang, see C3/L65-C4/L5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 19, Sorensen and Moubayed teach the method of claim 14, wherein the liquid flows directly from the first end to the opposing second end (Sorensen, “the magnetic field pulls the coated cells down towards the bottom of the bag”, Abstract, lines 9-13).	
	The combination of references does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets (see Fig. 9) (“sloping surfaces of the magnets”) (see C12/L25-30), wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet (“arrays...perpendicular to opposing walls” therefore perpendicular to the flow direction) (see C16/L5-15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sorensen such that a flow direction of the fluid is perpendicular to the length of each wedge magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnetic array of Sorensen with magnetic wedge array of Wang because 
	Regarding claim 20, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is a magnetic block array (Sorensen, see Fig. 1) including a plurality of block magnets (Sorensen, see Fig. 1), wherein the liquid flows directly from the first end to the opposing second end (Sorensen, see Fig. 1).  
	The combination of references does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the flow direction of the fluid is perpendicular the length of each block magnet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sorensen such that the flow direction of the fluid is perpendicular the length of each block magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Wang (USPN 5,795,470) and by evidence of Lee (USPN 9,421,555).
	Regarding claim 12, Sorensen, Moubayed and Wang teach the separation device of claim 11, wherein the electromagnet is includes conducting coil loops and solenoids (Sorensen as modified by Wang inherently have coil loops or solenoids by evidence of Lee (Lee, “electromagnets comprised of coils”, see C20/L65-67). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Yu (US 2014/0120570).
	Regarding claim 13, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein flow of the fluid in the sheet-flow separation chamber is about 1 to 10 liters per minute.  
	Yu teaches a device and method for manipulating components in a fluid sample (see Entire Abstract) wherein flow of the fluid in the sheet-flow separation chamber is ~ 1 L/min (see ¶44). 
	While the combination of references does not teach a flow of ~1-10 L/min, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed flow rate of Sorensen by selecting the end-point range as disclosed by Yu because a person having ordinary skill in the art (PHOSITA) would have reasonably expected that the magnetic separation device’s performance in the prior art range of ~1L/min would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to PHOSITA to employ a flow rate within the claimed range. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778